Appeal by defendant from a judgment of the County Court, Suffolk County (Tisch, J.), rendered August 6, 1981, convicting her of criminal sale of marihuana in the third degree and criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The evidence adduced at trial was sufficient to permit a rational trier of fact to find, as did the jury in this case, that defendant sold marihuana and cocaine to an undercover police officer as charged in the indictment (see, People v Malizia, 62 NY2d 755, 757, cert denied — US —, 105 S Ct 327; People v Contes, 60 NY2d 620, 621). Defendant also contends that the agency charge given the jury was erroneous, but as no objection was made to the charge and no alternative instruction requested, any error of law with respect thereto is not preserved for our review (see, People v Contes, supra, at p 621). In any event, the charge adequately explained the applicable law to the jury. Mangano, J. P., Bracken, Niehoff and Fiber, JJ., concur.